El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
En esta acción sobre expropiación forzosa radicada por El Pueblo de Puerto Rico contra la Parkhurst Canning Co., Inc., con el fin de adquirir una parcela de terreno de 2.236 cuerdas a ser segregadas de una de mayor cabida propiedad de la demandada sita entre Bayamón y Vega Alta y atrave-sada por la carretera número dos, el demandante consignó como compensación razonable la suma de $5,118 o sea $1,118 como valor intrínseco del terreno y $4,000 por los daños y perjuicios que se ocasionaban a la demandada. El fin de la expropiación, según se alegó, era verificar el ensanche de la referida carretera. Después de haber dictado: 1ro. la reso-lución aprobando la declaración de adquisición radicada por el demandante de acuerdo con la Ley número 2 del 1ro. de abril de 1941 y 2do. la orden declarando con lugar la mo-ción de la demandada sobre entrega del dinero depositado *569en la corte, sin perjuicio de su derecho a reclamar compen-sación adicional, la demandada contestó la demanda y cele-brado el juicio correspondiente la corte inferior dictó sen-tencia condenando al demandante a satisfacer a la demandada la cantidad de $3,700 como compensación adicional a las ya satisfechas, más intereses al 6 por ciento sobre dicha suma adicional a contarse los mismos desde la fecha de la adqui-sición por el demandante.
No conforme la demandada estableció el presente recurso, de apelación y en el señalamiento de errores que hace se limita a atacar la apreciación que de la prueba hizo la corte sentenciadora, y que en su consecuencia es insuficiente la cuantía de la1 indemnización concedida. Solicita la apelante en su alegato que se modifique la sentencia aumentando la indemnización “a aquella cantidad que, conforme a la prueba practicada, represente los verdaderos daños y perjuicios” que ha sufrido.
. Nos vemos precisados por tanto'-a hacer un resumen de la prueba presentada por las/partes. La del demandante consistió en las declaraciones de los siguientes testigos:
Cecilio Delgado, Ingeniero Civil y Jefe Auxiliar, encar-gado de estudio y protección de carreteras, en el Departa-mento del Interior, quien, en síntesis, declaró que era abso-lutamente necesario trazar la'-carretera por los terrenos de la demandada, debido no sólo por la necesidad civil sino por la militar y al costo, la visibilidad, velocidad del tránsito, topografía, y el gran número de casas en las cercanías; que su diseño se hizo con la aprobación de los ingenieros federa-les en Puerto Rico; que no había ningún otro sitio por donde trazar la carretera.
Augel M. Quintero, Ayudante del Comisionado de Agri-cultura y Comercio, declaró que durante tres años y medio trabajó como tasador de fincas agrícolas en el Banco Federal; que tasó la finca de la demandada a razón de $500 la cuerda, “tomando en consideración el perjuicio que se le ha-*570cía a la finca dividiéndola en dos partes”, así como la fer-tilidad de la tierra, declarando además qne la tasación era de $500 “porque agrícolamente hablando, pues, no tendría "ese precio, tendría nn precio inferior ’ ’; qne asimismo toma-ron en consideración qne era probable que el Departamento’ de Sanidad no le permitiría a la demandada tirar los resi-duos de- frutas donde acostumbraba hacerlo anteriormente; ■que calculó que diez toneladas de desperdicios que tuvieran que transportarse a razón de 40 centavos la tonelada, serían' -$4 diarios, y trabajando la finca cien días al año, serían cua-trocientos pesos anuales; que tomando como período razo-nable el término de 10 años, ello equivaldría a una compen-sación de $4,000; que tomó el término de 10 años por cons-tituir “el tiempo para cambiar el negocio, cambiar la maqui-naria; consideré que ese era tiempo razonable para que ellos terminaran su negocio, si les iba bien o si les iba mal”; pero que no tomó en consideración que en tiempo de lluvia podía anegarse el terreno a ambos lados de' la carretera.
Heraclio Rivera, Tasador de la Propiedad del Departa-mento de Hacienda, declaró que el valor de la propiedad ha-bía sido tasado en $500 la cuerda, concediendo así “cierta cantidad que recompensara los posibles daños que se ocasio-naren” en caso que hubiere que transportar los residuos a otra finca; que en una finca una .parcela pequeña se tasa mucho más alto que el total de la finca y que a virtud de la adquisición la finca quedaba subdividida; y que el valor de una cuerda en el sitio donde ocurrió la tasación es de $200; en cuanto a los $4,000 en concepto de daños hizo el mismo cálculo que el testigo anterior; que al hacerse la tasación a los- fines contributivos no se toma en consideración el valor de la finca en el mercado.
William Rossy, Ingeniero Químico y Jefe de la División de Investigación Industrial en el Departamento de Agricul-tura y Comercio, declaró que los factores tomados en consi-deración para tasar en $4,000 la compensación por los daños *571y perjuicios que podía sufrir la corporación en sus negocios, eran el coste adicional para transportar los residuos de la finca a un sitio dentro de un radio de cinco kilómetros, siendo la duración del trabajo 25 días laborables en los meses de febrero, marzo, abril y mayo, o sea, cien días al año, a ra-zón de 10 toneladas diarias, lo que rendía un total de $400 al año; que para el cómputo total se recomendó el término de 10 años, en el cual pudiera hacerse uso de dichos produc-tos a través de métodos modernos, o modernizar los procedi-mientos para descontinuar la transportación de los residuos; que se calculó la producción de la fábrica así como su capa-cidad normal (50,000 cajas al año, equivalentes a dos mil to-neladas de frutas); y los desperdicios se calcularon en un sesenta por ciento.
La prueba documental del demandante demostró que la finca de 12 cuerdas de la demandada está tasada para fines contributivos en $1,500.
La prueba testifical de la demandada consistió en la de-claración de las siguientes personas cuyos testimonios damos también en síntesis:
H. E. Kkight, Administrador de la Corozal Canning Co., declaró como perito, sobre la producción y procedimiento en el-enlatado de piñas, siendo sus principales declaraciones en el sentido de que en dicho procedimiento se utiliza un treinta y cinco por ciento, botándose un sesenta y cinco por ciento; que los desperdicios hay que botarlos lejos de la carretera porque se fermentan y producen mal olor y atraen moscas; que para esparcir mil toneladas de residuos él utilizó veinti-cinco cuerdas; que considera que en media cuerda no deben echarse trescientas toneladas; que la cosecha de piña empieza a mediados de febrero y se enlata hasta agosto, o sea, siete meses, como consecuencia de cierto procedimiento moderno para precipitar la madurez de la piña; que es cierto que- se está produciendo muy poca piña en la zona de Bayamón.
*572Bomán Narváez, dueño de una lechería que colinda con los terrenos de Parkhnrst, declaró que al principio le habían molestado en su negocio las moscas y el olor causados pol-los residuos, pero que tal molestia cesó al cambiarse el sitio de depósito precisamente por donde pasa ahora la carretera; que desde la expropiación los residuos han sido depositados entre las dos carreteras (la nueva y la vieja) donde no le ocasionan molestia.
Norm AN Parkhurst, Secretario de la Parkhurst Canning Co., declaró que tal corporación (cuyos accionistas eran su padre, su hermano y él) había sido disuelta, pasando la pro-piedad a su hermano y a él, pero que la fábrica continuaba funcionando; que la producción anual de la fábrica es de un promedio de 50,000 cajas, promedio que exige 3,000 tonela-das de fruta, que a su vez rendirían 1,900 toneladas de re-siduo — el 65 por ciento de la producción — ; que el trabajo de la fábrica “ . . . empieza en febrero, marzo, abril, mayo, ju-nio, julio y generalmente terminamos durante el mes de agosto”; que los residuos eran echados a una distancia no menor de 150 metros de la fábrica, pero que el sitio utilizado anteriormente no se puede utilizar por motivos de la expro-piación; que intentaban llevar los residuos a otra finca que queda como a seis kilómetros de la fábrica, lo que costaría $6,500 por zafra, o sea, $3.25 por tonelada; y en cuanto a la otra finca que queda al otro lado de la nueva carretera, “la oferta ... es por un período de cinco años $2.25 y por diez años $2,75.”;’ que el desagüe de la carretera es dentro de la finca, y que en tiempo de lluvia se empoza el agua; que no había recibido ninguna comunicación oficial del Departa-mento de Sanidad que le obligara a cesar depositando los residuos donde lo venía haciendo desde la expropiación.
. W. E. Parkhurst declaró que ese año no trabajaron mu-chos días porque tenían poca fruta; que habían utilizado como seiscientas toneladas de piña para hacer mil cajas; que el sesenticinco por ciento es de residuos; continuó explicando *573los contratos que tenían para ese año y explicó la produc-ción en años anteriores.
Al apreciar esta prueba contradictoria y además como re-sultado de la inspección ocular que realizó, la corte inferior hizo constar en la opinión que emitió en apoyo de su senten-cia que “constituye una más justa y adecuada compensación a pagarse a la demandada por los daños y perjuicios ocasio-nados . . . que la demandada ha de incurrir en un gasto adi-cional de setenta y cinco centavos por tonelada de residuos de piña que arrastre a su finca de 4% cuerdas en la parte norte de su factoría, cruzando la carretera de nueva cons-trucción.” Rechazó, por tanto, como exagerado e innecesa-rio el gasto de $3.25 por tonelada de arrastre de residuos que pretendía la demandada hacer hasta otra finca suya situada en Bayamón. El cálculo de los daños por este concepto que hizo la corte fue el siguiente:
“A base de esta cantidad de setenta y cinco centavos fijada como gasto adicional, nos daría un total de $7,500 al multiplicarla por mil toneladas por zafra y por 10 años de promedio del negocio de la demandada, plazo éste que es, a juicio de esta Corte, razonable. A esta cantidad debe descontarse los $4,000 ya pagados a la demandada por este mismo concepto.”
Concedió además la corte $200 por la depreciación en el valor intrínseco de dos cuerdas de terreno en las cuales, en tiempo de lluvia, al llenarse, vierte sus aguas una alcanta-rilla construida por el demandante. En. total aumentó los daños de $4,000 a $7,700, condenando al demandante a pa-gar a la demandada la diferencia, o sean, $3,700.
Somos de opinión que la corte sentenciadora no erró al resolver el conflicto que existe en _la prueba anteriormente reseñada. Véase Autoridad de Hogares v. Hutton, 60 D.P.R. 463. Los casos citados por la apelante en los cuales esta Corte aumentó la compensación, son claramente distinguibles por haberse convencido esta Corte que la cuantía concedida era completamente irrazonable e inadecuada. La apelante en *574este easo no nos lia convencido de qne las conclusiones de hecho, basadas en el testimonio oral que ante su considera-ción tuvo la corte, sean claramente erróneas y en su conse-cuencia, de acuerdo con la Regla 52 de las Reglas de Enjui-ciamiento Civil1 no debemos dejarlas sin efecto.

Debe confirmarse la sentencia apelada.


(1)CLa Regla 52 de las Reglas de Enjuiciamiento Civil lee, en parte, como sigue: "... Las conclusiones de hecho basadas en testimonio oral no se dejarán, sin efecto a menos que sean claramente erróneas y se tomará en cuenta la opor-tunidad de la corte sentenciadora para juzgar de la credibilidad de los tes-tigos. ..."